Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 10/26/20. 
Claim 4 is amended
No claims are cancelled
No claims are added
Claims 1, and 3-4 are pending
In light of the amendments made by applicants, previously made claim objection for claim 4 has been withdrawn in this office action.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-4 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 3 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 4 is/are directed to a non-transitory tangible computer readable medium which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 3 is directed to an abstract idea, as evidenced by claim limitations “receiving, worker information corresponding to a plurality of workers authorized to perform any job-related duties; receiving, information associated with at least a second computing device operative to engage with resources available corresponding to one each of the plurality of identified workers, the received information corresponding to each worker's engagement with one or more electronic resources available; generating and displaying, statistical information corresponding to a) each worker's own historical engagement as compared to such worker's own present engagement, b) each worker's own present engagement and/or historical engagement as compared to any other worker's present and/or historical engagement, and/or c) predetermined engagement thresholds; and generating a productivity score for each worker.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to monitoring performance of workforce. Managing performance for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 1 and 4 is/are parallel to independent claim 3 and is/are rejected under 2A for similar reasons to claim 3 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computer-implemented method for visually quantifying electronic resource utilization in a virtual office environment, comprising: at a first electronic device corresponding to a manager, in a digitally implemented virtual office environment, at the at least one electronic computing device, in the virtual office environment, the at least second electronic computing device, authorized to access the virtual office environment, in the virtual office environment, at the at least one electronic computing device, wherein the virtual office environment is a cloud-based office suite; and wherein the plurality of electronic resources include at least email, telephone, intra-network communication, word processing, and calendaring functionality accessible to each identified member of the virtual office environment; A computer-implemented method for visually quantifying electronic resource utilization in a virtual office environment, comprising: A non-transitory, tangible computer readable medium having stored thereon computer-executable instructions, which, when executed by a computer processor, enable performance of the method comprising: authorizing, at an at least one electronic computing device corresponding to a managing member of a private, digitally implemented office network, access to the office network; wherein the plurality of electronic resources available in the office network include at least email, telephone, intranetwork communication, word processing, and calendaring functionality accessible to each identified member of the network”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1, 3, and 4 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “A computer-implemented method for visually quantifying electronic resource utilization in a virtual office environment, comprising: at a first electronic device corresponding to a manager, in a digitally implemented virtual office environment, at the at least one electronic computing device, in the virtual office environment, the at least second electronic computing device, authorized to access the virtual office environment, in the virtual office environment, at the at least one electronic computing device, wherein the virtual office environment is a cloud-based office suite; and wherein the plurality of electronic resources include at least email, telephone, intra-network communication, word processing, and calendaring functionality accessible to each identified member of the virtual office environment; A computer-implemented method for visually quantifying electronic resource utilization in a virtual office environment, comprising: A non-transitory, tangible computer readable medium having stored thereon computer-executable instructions, which, when executed by a computer processor, enable performance of the method comprising: authorizing, at an at least one electronic computing device corresponding to a managing member of a private, digitally implemented office network, access to the office network; wherein the plurality of electronic resources available in the office network include at least email, telephone, intranetwork communication, word processing, and calendaring functionality accessible to each identified member of the network” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0019], [0028]-[0029], [0035], [0040], [0042]-[0046], [0049], [0053]-[0055]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 and 4 is/are parallel to independent claim 3 and is/are rejected under 2B for similar reasons to claim 3 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 3 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.
Similarly, dependent claims 2 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 3 and 4. As a result, Examiner asserts that dependent claims, such as dependent claims 2 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
Prior Art Rejection Withdrawn

Previously claims 1, and 3-4 were rejected under 35 U.S.C. 103 using references: 
Glass; John M. et al. (US 2014/0108064), 
Whitman, Raymond JR. (US 2005/0135600), 
Badt, Sig Harold JR. (US 2004/0189701), 
Vadasz; Attila (US 2014/0172478), and 
Rozenzweig; Giora (US 2015/0013010).
Applicants arguments dated 10/26/20, pages 7-10 are persuasive. 
Examiner agrees that there are too many references for the rejection of the claim limitations. Even though each independent reference shows a part of the claim, combining 5 references for the rejection of one claim seems to be more than what a person of ordinary skill in the art would agree with. As such, the rejection has been withdrawn.

Reference Badt shows “virtual office environment” at least in [0022].
Reference Glass shows:
In [0030]-[0033]; [0025]: the workspace usage monitoring device 180 is also capable of authorizing access to the workspace resource 104. [0004]: automated workspace monitoring device, [0051]: the management processor is capable of identifying collected usage data, representing usage of each workspace resource for each particular user that is being received in real-time from the monitoring devices 180 and/or that has been previously stored and accumulated in the storage system.  For such an example, sorting operation 503 includes sorting data by user and by workspace resource. [0042]: management processor is capable of identifying collected usage data, representing usage of each workspace resource for each particular user that is being received in real-time from the monitoring devices 180 and/or that has been previously stored and accumulated in the storage system.  For such an example, sorting operation 503 includes sorting data by user and by workspace resource); 
Reference Whitman shows “statistical information” all through its disclosure (see at least [0073], [0076], [0081]-[0084]. Also see, probability distributions [0012], statistical information [0045], [0064]-[0081]. See historical performance in [0046], [0062]-[0064], [0074], [0077]. Further in [0061]: Whitman shows daily employee work tracking worker’s own present engagement. In [0034]-[0035], [0040]-[0042], [0046]: human service agents performance metrics including a person’s processing rate which reads on “productivity score”. In [0038] shows maximum work load per service agent, [0046], [0053]: shows limit, [0055], [0058], [0060]-[0084]: shows productivity rates, and limits. All of these sections read on “thresholds”.
Reference Rozenzweig shows “intranetwork communication” (at least in [0059]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rozenzweig in the system of Glass, in order to provide for a system that monitors and logs all internet and intranet activity of every employee of a business, including browser activity, messaging activity (ie. chat, forums, etc) and any other application using network connectivity as taught by Reference Rozenzweig (see at least in [0059]) so that the process of workforce management can be made more efficient and effective.
Reference Vadasz shows “word processing” (at least in [0041]-[0045]). Further, Vadasz shows “calendaring functionality” ([0019]: calendaring application. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Vadasz in the system of Glass, in order to determining whether an employee was performing within a set of pre-established rules as taught by Reference Vadasz (see at least in [0010]) so that the process of workforce management can be made more efficient and effective.

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 6-7 of applicants’ remarks that “Examiner further asserted that Applicant's claims amount to no more than addition the words "apply it" with the judicial exception, or merely uses a computer as a tool to perform an abstract idea. Applicant respectfully traverses this rejection. ….. As such, the amended claims are not directed to Examiner's asserted abstract idea of managing performance for one or more human entities and complies with MPEP § 2106.04(a)(1)I” (see applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that applicants’ arguments are related to the 2A, prong 1 and simply involves measuring a worker’s productivity and comparing it to a threshold, which is abstract. 
Here, the certain methods of organizing human activity is a group of the groups discussed in the new 101 PEG. These groups are used to identify if a claim recites an abstract idea. The groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
The claim limitations discussed above “for visually quantifying electronic resource utilization in a virtual office environment” is intended use.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A computer-implemented method for visually quantifying electronic resource utilization in a virtual office environment, comprising: at a first electronic device corresponding to a manager, in a digitally implemented virtual office environment, at the at least one electronic computing device, in the virtual office environment, the at least second electronic computing device, authorized to access the virtual office environment, in the virtual office environment, at the at least one electronic computing device, wherein the virtual office environment is a cloud-based office suite; and wherein the plurality of electronic resources include at least email, telephone, intra-network communication, word processing, and calendaring functionality accessible to each identified member of the virtual office environment; A computer-implemented method for visually quantifying electronic resource utilization in a virtual office environment, comprising: A non-transitory, tangible computer readable medium having stored thereon computer-executable instructions, which, when executed by a computer processor, enable performance of the method comprising: authorizing, at an at least one electronic computing device corresponding to a managing member of a private, digitally implemented office network, access to the office network; wherein the plurality of electronic resources available in the office network include at least email, telephone, intranetwork communication, word processing, and calendaring functionality accessible to each identified member of the network”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
It should be noted that as is discussed in the 101 rejection above, step 2A, prong 2 and step 2B, the claims are directed to an abstract idea, the additional elements are not technological improvements nor are they meaningfully integrating technology into a practical application. The additional elements discussed by applicants are simply existing technology that is being applied to the abstract idea as is discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2002/0129139) Ramesh, Subramanyan. A method for facilitating remote working includes monitoring at least one parameter which is representative of the performance of at least one remote workers and using the monitored parameter(s) to determine the performance of the remote work(s) which are being monitored. In [0028] thus, according to the present invention, the performance of either a single worker or a group of workers (such as the average performance for the group) may be compared to the performance of either a single worker or a group of workers (such as the average performance for the group). In [0033]: 0032] The monitored parameter(s) preferably comprise at least one of: time logged onto a computer or information device, task selected when logged on, activity during the selected tasks including: the number of keystrokes entered into a computer, time spent in an activity or a file, number of files opened, difference in file size as monitored at two different times, time spent in network activities, quantity of data transferred via a network, time during which no activity is detected, number of applications open, number of documents opened, the identity of the current window focus, the amount of time spent with focus in each windows, the amount and type of activity while in each window focus, any other parameter which may be derived from one or more operating system events, or any combination of these parameters.
(US 2016/0026960) Carnahan; Timothy. A method to manage knowledge within an organization, a computer-readable storage device storing a plurality of instructions which, when executed by a processor, cause the processor to perform operations for managing knowledge within an organization and an apparatus for managing knowledge within an organization.  The method generally is creating asset record documents; creating process record documents; mining the asset record documents and process record documents to create a corporate vocabulary; creating assigned tasks based on corporate vocabulary; linking assigned tasks, asset record documents, and process record documents to people, keywords, departments, subject matter experts, employees, business divisions, activities or projects or combinations thereof; and tracking assigned tasks, asset record documents, and process record documents by employee responsibility, location, department, project or status or combinations thereof. In [0028] The software platform can track assets by employee responsibility, location, department, project and status.  Summary reports across the agency are contained on one screen, with drill-down capabilities. In [0029] This information can be viewed through the web portal to determine whether a vehicle or machine is in use, in inventory and whether it is available for reassignment.  Assets are visible quickly and easily by specific asset, asset type, agency or division or location.  Authorized personnel can issue the order to move an asset immediately and generate the documentation to set the transfer in motion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624